                                                               1



 1                  IN THE UNITED STATES DISTRICT COURT

 2                   FOR THE EASTERN DISTRICT OF TEXAS

 3                           MARSHALL DIVISION

 4   PPS DATA, LLC                  )(

 5                                  )(    CIVIL ACTION NO.

 6   VS.                            )(    2:18-CV-07-JRG

 7                                  )(    MARSHALL, TEXAS

 8                                  )(    SEPTEMBER 12, 2019

 9   JACK HENRY & ASSOCIATES, INC.)(      8:27 A.M.

10                       TRANSCRIPT OF JURY TRIAL

11         BEFORE THE HONORABLE CHIEF JUDGE RODNEY GILSTRAP

12                      UNITED STATES DISTRICT JUDGE

13   APPEARANCES:

14   FOR THE PLAINTIFF:

15   MR. ANTHONY SON
     MR. STEVE MADDOX
16   MR. KAVEH SABA
     MR. MATT RUEDY
17   MADDOX EDWARDS, PLLC
     1900 K Street, NW, Suite 725
18   Washington, DC 20006

19
     COURT REPORTER:      Shelly Holmes, CSR, TCRR
20                        Official Court Reporter
                          United States District Court
21                        Eastern District of Texas
                          Marshall Division
22                        100 E. Houston
                          Marshall, Texas 75670
23                        (903) 923-7464

24   (Proceedings recorded by mechanical stenography, transcript
     produced on a CAT system.)
25
                                          2



 1   FOR THE DEFENDANT:

 2
     MR. JAY E. HEIDRICK
 3   POLSINELLI PC
     900 W. 48th Place, Suite 900
 4   Kansas City, MO 64112

 5
     MR. JASON A. WIETJES
 6   POLSINELLI PC
     2950 N. Harwood St., Suite 2100
 7   Dallas, TX 75201

 8
     MR. JASON MAZINGO
 9   THE MAZINGO FIRM, PC
     102 N. College, Suite 1033
10   Tyler, TX 75702

11
     MR. RANDAL S. ALEXANDER
12   POLSINELLI PC
     150 N. Riverside Plaza, Suite 3000
13   Chicago, IL 60606

14
     MR. ADAM DANIELS
15   POLSINELLI PC
     2049 Century Park E, Suite 2900
16   Los Angeles, CA 90067

17

18

19

20

21

22

23

24

25
                                                                       3



 1                      P R O C E E D I N G S

 2           (Jury out.)

 3           COURT SECURITY OFFICER:       All rise.

 4           THE COURT:     Be seated, please.

 5           Are the parties prepared to read into the record

 6   those items from the list of pre-admitted exhibits used

 7   during yesterday's portion of the trial?

 8           MR. SON:     PPS Data does not have any exhibits to

 9   read into the record.

10           THE COURT:     You didn't use any items from the list

11   of pre-admitted exhibits during yesterday's portion of the

12   trial, Mr. Son?

13           MR. SON:     No.

14           THE COURT:     How about Defendant?

15           MR. MAZINGO:       We do, Your Honor.     Mr. Alexander

16   will read those in.

17           THE COURT:     Let's proceed.

18           MR. ALEXANDER:       Yesterday, Defendant submitted the

19   following defense trial exhibits:       2, 7, 15, 65, 89, 111,

20   132, 258.

21           THE COURT:     All right.    Do Plaintiffs have any

22   objection to that rendition by the Defendant?

23           MR. SON:     No -- no objection.

24           THE COURT:     All right.    Thank you, counsel.

25           Before I bring the jury in and begin my final
                                                                  4



 1   instructions to the jury, I want to remind those present,

 2   particularly our friends in the gallery, that in the

 3   Court's view, the Court's final instructions to the jury

 4   and counsel's closing arguments are the most serious part

 5   of a very serious process.

 6           Therefore, I especially do not want any

 7   distractions during my final instructions or counsel's

 8   closing arguments that might divert the jury's attention

 9   from what's going on.

10           Consequently, if you need to do something in the

11   gallery, if you need to get something, if you need to take

12   something out, if you need to come or go, if you need to

13   shift or rattle papers, do it now.   Don't do it once I

14   bring the jury in and we start the final instructions and

15   closing arguments.

16           I want everybody completely still and completely

17   attentive without any disruptions whatsoever.

18           And it goes without saying that once we have a

19   verdict and I read that verdict into the record, there are

20   to be no reactions from anyone in the courtroom.   I know

21   you understand that, but I just want to emphasize it one

22   last time.

23           Are there any questions or issues that need to be

24   raised by either party before I bring the jury in and

25   proceed with the Court's final instructions or charge to
                                                                      5



 1   the jury that have not been previously taken up?

 2              Does Plaintiff have anything else?

 3              MR. SON:     No, Your Honor.

 4              THE COURT:     Do Defendants?

 5              MR. HEIDRICK:     Your Honor, our paralegal is out in

 6   the hallway.     Would you like for me to go get him now

 7   before --

 8              THE COURT:     I don't want he or she coming and

 9   going.     He's been pretty active through this trial coming

10   and going, and I don't want that during closing.

11              MR. HEIDRICK:     If I may go get him.

12              THE COURT:     Let's do that now.

13              MR. HEIDRICK:     Thank you, Your Honor.

14              THE COURT:     Mr. Maddox, the Plaintiff has 28

15   minutes total for closing arguments.        Would you like a

16   warning on your first closing argument when a certain

17   amount of time has been used?

18              MR. MADDOX:     Yes, please, Your Honor.

19              THE COURT:     What would you like me to warn you?

20              MR. MADDOX:     May I have a warning at 17 minutes?

21              THE COURT:     When you have used 17 minutes.

22              MR. MADDOX:     Yes, sir, when I have used 17

23   minutes.

24              THE COURT:     I will do that.

25              MR. MADDOX:     Thank you.
                                                                    6



 1            THE COURT:   And, Mr. Heidrick, what kind of

 2   warning, if any, would you like for Defendant's closing

 3   argument?

 4            MR. HEIDRICK:   I would like five minutes, Your

 5   Honor, please.

 6            THE COURT:   Five minutes before the time ends?

 7            MR. HEIDRICK:   Five minutes, yes, please, sir.

 8            THE COURT:   Okay.   All right.   Unless there's

 9   something further, let's bring in the jury, Mr. Elliott.

10            COURT SECURITY OFFICER:    All rise.

11            (Jury in.)

12            THE COURT:   Good morning, members of the jury.

13   Welcome back, and please be seated.

14            Members of the jury, you've now heard all the

15   evidence in this case, and I'm now going to instruct you on

16   the law that you must apply.

17            I want you to understand each of you are going to

18   have your own printed copy of these final jury

19   instructions.    That being the case, you're welcome to take

20   notes as I give you these instructions, but there's no real

21   need to because you'll have your own printed copy to review

22   when you retire to deliberate.

23            It's your duty to follow the law as I give it to

24   you.   On the other hand, and as I've previously said, you,

25   the jury, are the sole judges of the facts in this case.
                                                                    7



 1   Do not consider any statement that I have made over the

 2   course of the trial or might make during these instructions

 3   as an indication to you that I have any opinion about the

 4   facts in this case.

 5           You're about to hear closing arguments from the

 6   attorneys for the parties.   Statements and arguments of the

 7   attorneys, let me remind you, are not evidence, and they

 8   are not, ladies, instructions on the law.     They're intended

 9   only to assist you in understanding the evidence and the

10   parties' competing contentions.

11           A verdict form has been prepared for you, and you

12   will take this verdict form with you to the jury room while

13   you deliberate.   And when you have reached a unanimous

14   decision as to the verdict, you will have your foreperson

15   fill in the blanks in the form reflecting your unanimous

16   answers to those questions, then your foreperson will date

17   it and sign it on the final page.     You'll then advise the

18   Court Security Officer that you have reached a verdict.

19           Each answer in the verdict form should be answered

20   by you from the facts as you find them to be.     Do not

21   decide who you think should win this case and then answer

22   the questions to reach that result.     Again, your answers

23   and your verdict must be unanimous.

24           Now, in determining whether any fact has been

25   proven in this case, you may, unless otherwise instructed,
                                                                  8



 1   consider the testimony of all the witnesses regardless of

 2   who may have called them, and you may consider the effect

 3   of all the exhibits received and admitted into evidence,

 4   regardless of who may have introduced or presented them.

 5           You, the jurors, are the sole judges of the

 6   credibility and believability of each and every witness,

 7   and you're the sole judges of the amount of weight and

 8   effect to be given to each portion of the evidence in this

 9   case.

10           As I've previously told you, the attorneys in this

11   case are acting as advocates for their competing parties

12   and as to their competing claims, and they have a duty to

13   raise objections when they believe evidence is offered

14   throughout the course of the trial that should not be

15   admitted under the rules of the Court.

16           In those cases where I have sustained an objection

17   to a question that was addressed to a witness, you must

18   disregard the question entirely, and you may draw no

19   inferences from its wording or speculate about what the

20   witness would have said if I had allowed them to answer the

21   question.

22           On the other hand, if an objection was overruled,

23   then you're to treat the answer and the question just as if

24   no objection had been made, that is, like any other

25   question and answer.
                                                                  9



 1           Now, at certain times throughout the course of the

 2   trial, it's been necessary for the Court to talk with the

 3   lawyers here at the bench outside of your hearing or by

 4   asking you to retire to the jury room and talking with them

 5   when you were outside of the courtroom.   This happens

 6   during trials because there are things that occasionally

 7   come up that do not involve the jury.

 8           You should not speculate about what was said

 9   during any of those discussions that took place outside of

10   your presence.

11           Now, members of the jury, there are two types of

12   evidence that you may consider in properly finding the

13   truth as to the facts in this case.

14           One is direct evidence, such as the testimony of

15   an eyewitness.

16           The other is indirect or circumstantial evidence,

17   that is, the proof of a chain of circumstances that

18   indicates the existence or the nonexistence of certain

19   other facts.

20           As a general rule, you should know that the law

21   makes no distinction between direct evidence and

22   circumstantial evidence, but the law simply requires that

23   you, the jury, find the facts based on the evidence

24   presented, both direct and circumstantial.

25           Now, certain testimony in this case has been
                                                                 10



 1   presented to you through depositions.     A deposition is the

 2   sworn, recorded answers to questions asked to a witness in

 3   advance of the trial.

 4            If a witness can't be present in person to

 5   testify, then the witness's testimony may be presented

 6   under oath in the form of a deposition.

 7            As I've told you earlier before the trial began,

 8   the attorneys representing both sides in this case

 9   questioned these deposition witnesses under oath.     At that

10   time, a court reporter was present, the witness was sworn

11   and placed under oath, they were asked questions, and their

12   answers, together with those questions, were transcribed

13   and recorded.

14            You've seen the deposition testimony presented by

15   way of a video recording, and you've seen deposition

16   testimony presented through live readings by the attorney

17   and an individual playing the role of the witness.

18            Both of these forms of dep -- deposition testimony

19   are entitled to the same consideration by you, the jury, as

20   testimony given by a live witness appearing in person and

21   testifying during the trial from the witness stand in open

22   court.

23            Accordingly, you should judge the credibility and

24   importance of deposition testimony to the best of your

25   ability just as if the witness had appeared in person and
                                                                 11



 1   testified in open court.

 2           Now, while you should consider only the evidence

 3   in this case, you should understand, members of the jury,

 4   that you are permitted to draw such reasonable inferences

 5   from the testimony and exhibits that you feel are justified

 6   in the light of common experience.

 7           Said another way, you may make deductions and

 8   reach conclusions that reason and common sense lead you to

 9   draw from the facts that have been established through the

10   testimony and the evidence in this case.

11           However, you should not base your decisions on any

12   evidence not presented by the parties in open court during

13   this trial, including your own personal experiences with

14   checks or banking.

15           Now, unless I instruct you otherwise, you may

16   properly determine that the testimony of a single witness

17   is sufficient to prove any fact, even if a greater number

18   of witnesses may have testified to the contrary if after

19   considering all of the other evidence, you believe that

20   single witness.

21           When knowledge of a technical subject may be

22   helpful to the jury, a person who has special training and

23   experience in that technical field, called an expert

24   witness, is permitted to state his or her opinions on those

25   technical matters to the jury.
                                                                  12



 1            However, you're not required to accept those

 2   opinions.   As with any other witness, it is solely up to

 3   you to decide who you believe and who you don't believe and

 4   whether or not you want to rely on their testimony.

 5            Now, certain exhibits have been shown to you over

 6   the course of the trial that were simply illustrations.      We

 7   call these types of exhibits demonstrative exhibits or

 8   sometimes just demonstratives for short.

 9            Demonstrative exhibits are a party's depiction,

10   picture, or model to describe something involved in the

11   trial.   If your recollection of the evidence differs from

12   the demonstratives, you should rely on your recollection.

13            Remember, demonstratives, which are sometimes

14   called jury aids, are not evidence, but the witness's

15   testimony during which a demonstrative is used by the

16   witness is evidence.

17            Now, in any legal action, facts must be proven by

18   a required amount of proof or evidence known as the burden

19   of proof.

20            The burden of proof in this case is on the

21   Plaintiff for some issues, and it's on the Defendant for

22   other issues.   There are two different burdens of proof

23   that you will apply in this case.   One is the preponderance

24   of the evidence, the other is clear and convincing

25   evidence.
                                                                 13



 1           The Plaintiff in this case, PPS Data, LLC, who

 2   you've heard referred to throughout the trial both as the

 3   Plaintiff and simply as PPS Data, has the burden of proving

 4   patent infringement by a preponderance of the evidence.

 5   PPS Data also has the burden of proving damages for any

 6   patent infringement by a preponderance of the evidence.

 7           A preponderance of the evidence means evidence

 8   that persuades you that the claim is more probably true

 9   than not true.   Sometimes this is talked about as being the

10   greater weight and degree of credible testimony.

11           Now, the Defendant in this case, Jack Henry &

12   Associates, Inc., who you've heard referred to throughout

13   the trial as either the Defendant or Jack Henry, has the

14   burden of proving patent invalidity by clear and convincing

15   evidence.

16           Clear and convincing evidence means evidence that

17   produces in your mind an abiding conviction that the truth

18   of the party's factual contentions are highly probable.

19           Now, although proof to an absolute certainty is

20   not required, the clear and convincing evidence standard

21   requires a greater degree of persuasion than is necessary

22   for the preponderance of the evidence standard.

23           If the proof, members of the jury, establishes in

24   your mind an abiding conviction in the truth of the matter,

25   then the clear and convincing evidence standard has been
                                                                 14



 1   met.

 2           Now, these standards are different from what

 3   you've heard about or learned during criminal proceedings

 4   where a fact has to be proven beyond a reasonable doubt.

 5           On a scale of the various standards of proof, as

 6   you move from preponderance of the evidence on one end,

 7   where proof need only be sufficient to tip the scales in

 8   the favor of the party proving that fact, to the other end

 9   of the spectrum of beyond a reasonable doubt, where a fact

10   must be proven to a very high degree of certainty, you can

11   think of clear and convincing evidence as being between

12   those two ends of the spectrum.

13           Now, in determining whether any fact has been

14   proven by a preponderance of the evidence or by clear and

15   convincing evidence, you may, unless otherwise instructed,

16   consider the stipulations, the testimony of all the

17   witness -- witnesses, regardless of who called them, and

18   all the exhibits received into evidence during the trial,

19   regardless of who may have produced them.

20           Now, as I did at the start of the case, I'm going

21   to first give you a summary of each side's contentions in

22   this case, and I'll then provide you with detailed

23   instructions on what each side must prove to win on each of

24   its contentions.

25           As I've previously told you, this case concerns
                                                                   15



 1   one United States patent, U.S. Patent No. 7,216,106, which

 2   you've heard referred to throughout the trial as the '106

 3   patent.    You've also heard it called the patent-in-suit or

 4   perhaps the asserted patent.

 5              Patent Claims 1 through 6 and 9 of the '106 patent

 6   are what is at issue in this case.    You've heard them

 7   referred to throughout the trial as the asserted claims.

 8              Plaintiff claims that Claims 1 through 6 and Claim

 9   9 of the '106 patent were infringed by the Defendant, and

10   the Plaintiff is seeking money damages because of that

11   infringement.

12              The Defendant denies that it has infringed any of

13   the asserted claims, Claims 1 through 6 and Claims 9 --

14   Claim 9 of the '106 patent.    And the Defendant contends

15   that these claims are invalid.

16              It's your job, members of the jury, to decide

17   whether the Plaintiff has proven that the Defendant has

18   infringed any of the asserted claims and whether the

19   Defendant has proven that any of the asserted claims are

20   invalid.

21              Infringement and -- and invalidity are separate

22   questions and should be considered and answered separately.

23              If you decide that the asserted claims have been

24   infringed and are not invalid, then you'll need to decide

25   what amount of money damages, if any, to award to the
                                                                  16



 1   Plaintiff to compensate it for that infringement.

 2             Now, as I did at the beginning of the trial, I

 3   gave you some general information about patents and the

 4   patent system at the beginning of the trial that was

 5   relevant to this case.   I'm now going to give you more

 6   detailed instructions about how the patent laws of our

 7   country relate to this case.

 8             Before you can decide many of the issues in this

 9   case, you will need to understand the role of the patent

10   claims.

11             The patent claims are the numbered sentences at

12   the end of the patent.   The claims are important because

13   it's the words of the claims that define what a patent

14   covers.

15             The figures, the drawings, and the text and the

16   rest of the patent provide a description or examples of the

17   invention, and they provide a context for the claims.      But

18   it is the claims that define the breadth of the patent's

19   coverage.

20             Each claim is effectively treated as if it were a

21   separate patent, and each claim may cover more or may cover

22   less than any other claim.

23             Accordingly, what a patent covers depends, as a

24   result, on what each of its claims cover.

25             Claims may describe methods or products, such as
                                                                  17



 1   machines or processes for making or for using a product.

 2           In this case, the asserted claims are -- are

 3   computer-readable medium claims.   The claims at issue here

 4   describe a computer-readable medium for a method for remote

 5   deposit of checks.

 6           Now, patent claims may exist in two forms referred

 7   to as independent claims and dependent claims.   This case

 8   involves one independent claim, Claim 1 of the '106 patent,

 9   and six dependent claims, Claims 2 through 6 and Claim 9 of

10   the '106 patent.

11           An independent claim does not refer to any other

12   claim of the patent.   An independent claim sets forth all

13   the requirements that must be met in order to be covered by

14   that claim.

15           As a result, it's not necessary to look at any

16   other claim to determine what an independent claim covers.

17   Again, Claim 1 in this case is the only independent claim.

18           A dependent claim, on the other hand, does not by

19   itself recite all the requirements of the claim but refers

20   to another claim for some of its requirements.

21           In this way, the claim depends from another claim.

22   A dependent claim incorporates all of the requirements of

23   the claim to which it refers or from which it depends.     The

24   dependent claim then adds its own additional requirements.

25           So to determine what a dependent claim covers,
                                                                  18



 1   it's necessary to look at both the dependent claim itself

 2   and any other claim from which it refers, or as we

 3   sometimes say, from which it depends.

 4           All the claims at issue in this case, except

 5   Claim 1, are dependent claims.   Each patent claim sets

 6   forth in words a set of requirements in a single sentence.

 7           The requirements of a claim are usually divided

 8   into parts or steps called limitations.   Sometimes they're

 9   called elements.

10           If a device, system, apparatus, or instrumentality

11   satisfies each of these requirements in the claim's

12   sentence, then it is said that the device, system,

13   apparatus, or instrumentality is covered by the claim,

14   falls under the claim, or infringes the claim.

15           For example, a claim that covers the invention of

16   a table may recite a tabletop, four legs, and glue that

17   secures the legs to the tabletop.   In this example, the

18   tabletop, the legs, and the glue are each separate

19   limitations or elements of the claim.

20           Now, the beginning portion or preamble of a claim

21   often uses the word "comprising."   The word "comprising,"

22   as used in the preamble, means including or containing.

23   When comprising is used in the preamble, a product that

24   includes all the limitations or elements of the claim, as

25   well as additional elements, is covered by the claim.
                                                                 19



 1           For example, a claim to a table comprising --

 2   comprising a tabletop, legs, and glue would be infringed by

 3   a table that includes a tabletop, legs, and glue even if

 4   the table also includes wheels on the ends of the table's

 5   legs -- that is, other things.

 6           If a product is missing even one element or

 7   limitation of a claim, it does not meet all the

 8   requirements of the claim and is not covered by the claim.

 9   And if a product is not covered by the claim, it does not

10   infringe that claim.

11           Now, you first need to understand each claim term

12   in order to decide whether or not there is infringement of

13   a claim and to decide whether or not the claim is invalid.

14           The law says that it's my role to define the terms

15   or the language of the claims, and it's your role to apply

16   my definitions to the issues that you've been asked to

17   decide in this case.

18           Therefore, as I explained to you at the start of

19   the case, I have already determined the meanings of certain

20   claim language, and I've provided a chart showing you those

21   constructions or definitions in your juror notebooks.

22           My definitions of certain claim terms, as well as

23   certain definitions that have been agreed to by the

24   parties, are set forth in that chart in your juror

25   notebooks.   You must accept these definitions of these
                                                                 20



 1   words from the claims as being correct.

 2           It's your job to take these definitions and apply

 3   them to all the issues that you're deciding, including the

 4   issues of infringement and invalidity.

 5           During your deliberations, you must apply the

 6   meanings of those defined claim terms as I have supplied

 7   them to you and as set forth in your juror notebooks.

 8           Now, for any of the words in the claims for which

 9   I have not provided you with a definition, you should apply

10   their plain and ordinary meaning -- meaning, as understood

11   by one of ordinary skill in the art, which is to say, in

12   the field of the technology of the patent at the time of

13   the alleged invention of the '106 patent.

14           The meaning of the words of the patent claims must

15   be the same when deciding issues of infringement and when

16   deciding issues of invalidity.

17           My interpretation of the language from the claims

18   should not be taken by you as an indication that I have a

19   view regarding the issues of infringement or invalidity.

20   The decisions regarding infringement and invalidity are

21   yours to make.

22           I'll now instruct you on specific rules that you

23   must follow to determine whether a Plaintiff has proven

24   that Defendant has infringed Claims 1 through 6 and Claim 9

25   of the '106 patent.
                                                                  21



 1             To prove infringement, the Plaintiff, PPS Data,

 2   must persuade you that it is more likely than not that

 3   Defendant, Jack Henry & Associates, has infringed these

 4   asserted claims.   You must decide whether Defendant has

 5   made, used, sold, or offered to sell within the United

 6   States a product or a service covered by the asserted

 7   claims.

 8             You must compare the asserted claims to the

 9   accused products and services to determine whether every

10   requirement of the claim is included in the accused

11   products.

12             To prove infringement, Plaintiff must prove by a

13   preponderance of the evidence that the Defendant made,

14   used, sold, or offered to sell within the United States an

15   accused product that includes each and every element or

16   limitation of the asserted claims.

17             In determining whether an accused product

18   infringes the asserted claims, you must compare the accused

19   product with each requirement as recited in the claims.

20   The proper comparison is between the language of the claims

21   and the accused products.

22             A claim requirement is present if it exists in the

23   accused product, as I've explained the language of the

24   requirement to you, or if I did not explain it to you, as

25   would be understood by one of ordinary skill in the art.
                                                                  22



 1           If the accused product omits even one single

 2   requirement of a claim, then you must find that the accused

 3   product does not infringe the claim.

 4           The Plaintiff in this case has asserted multiple

 5   claims against the Defendant.    For purposes of determining

 6   infringement, each claim is to be effectively treated as if

 7   it were a separate patent, with infringement determined

 8   separately on a claim-by-claim basis.

 9           As a result, what a patent covers is -- or rather,

10   what a patent covers in total is ultimately dependent upon

11   what each of its claims cover.

12           Additionally, for purposes of determining

13   infringement, the only correct comparison that you should

14   make is between the language of the asserted claims and the

15   accused products of the Defendant.     That is important.

16           In determining infringement, you are not required

17   to find that the Defendant intended to infringe the claims

18   of the patent-in-suit.   A Defendant may infringe a patent

19   without any intent to infringe the patent or without any

20   knowledge that the patent, in fact, exists.

21           Additionally, to infringe a claim, which merely

22   recites the capability to perform a claimed function, an

23   accused device need only be capable of operating in the

24   described manner.

25           In fact, depending on the claims, an accused
                                                                 23



 1   device may be found to infringe if it is reasonably capable

 2   of satisfying the claim limitations, even though it may

 3   also be capable of non-infringing modes of operation.

 4           In the context of this case, the term "capable of"

 5   means that the accused products must have program code

 6   present that satisfies the claim limitations.

 7           Now, the question of invalidity of a patent claim

 8   is determined from the perspective of a person of ordinary

 9   skill in the art in the field of the claimed invention as

10   of the time of the invention.

11           In deciding the level of ordinary skill in the

12   field of the invention, you should consider all the

13   evidence introduced in -- at trial -- at trial, including,

14   but not limited to, the levels of education and experience

15   of the inventors and other persons actively working in the

16   field, the types of problems encountered in the field,

17   prior art solutions to those problems, rapidity with which

18   innovations are made, and the sophistication of the

19   technology.

20           You, members of the jury, are to decide the level

21   of ordinary skill in the art at the time of the invention.

22           Now, the Defendant also contends that the '106

23   patent is invalid because it claims subject matter that is

24   not eligible for patent protection.

25           A patent claim is not eligible for protection if
                                                                  24



 1   the patented claims involve no more than the performance of

 2   activities which a person of ordinary skill in the art

 3   would have considered well-understood, routine, and

 4   conventional at the time the patent application was filed.

 5             The patent application for the '106 patent was

 6   filed on April the 28th, 2000.

 7             In determining whether a patent claim involves the

 8   performance of well-understood, routine, and conventional

 9   activities, you may consider statements made in the

10   patent's specification, as well as evidence of the prior

11   art.

12             In patent law, a system, device, method,

13   publication, or patent that pre-dated the patent claim at

14   issue is called prior art.

15             Prior art may include items that were publicly

16   known or that have been used or offered for sale or

17   references, such as publications or other patents, that

18   disclose the claimed invention or elements of the claimed

19   invention.

20             To be prior art, the item or reference must have

21   been made, known, used, published, patented, or filed as a

22   patent application before the application date of the '106

23   patent.

24             To succeed on its claim for invalidity, the

25   Defendant must show by clear and convincing evidence that
                                                                 25



 1   the elements of the asserted claims, when taken

 2   individually or when taken as an ordered combination,

 3   involve only activities which a person of ordinary skill in

 4   the art would have considered to be well-understood,

 5   routine, and conventional as of April the 28th, 2000, which

 6   is the application date for the '106 patent.

 7           Whether a particular technology was

 8   well-understood, routine, and conventional goes beyond what

 9   simply was known in the prior art.   The mere fact that

10   something is disclosed in a piece of prior art does not

11   mean that it was well-understood, routine, and

12   conventional.

13           At the same time, the specification of the '106

14   patent may be such evidence, if you find that the

15   specification shows that the elements of the asserted

16   claims were well-understood, routine, and conventional.

17           If you award damages in this case, they must be

18   adequate to compensate the Plaintiff for any infringement

19   of the asserted claims that you may find.   You must not

20   award the Plaintiff more damages than are adequate to

21   compensate for the infringement, nor should you include any

22   additional amount for purposes of punishing the Defendant.

23           Damages are not meant to punish an infringer.

24   Your damages award, if you reach that issue in this case,

25   should put the Plaintiff in approximately the same
                                                                 26



 1   financial position that it would have been in had the

 2   infringement not occurred.

 3            Plaintiff has the burden to establish the amount

 4   of its damages by a preponderance of the evidence.    In

 5   other words, members of the jury, you should award only

 6   those damages that the Plaintiff establishes that it, more

 7   likely than not, suffered as a result of the Defendant's

 8   infringement of the claims of the '106 patent, the asserted

 9   claims of the '106 patent.

10            While the Plaintiff is not required to prove the

11   amount of its damages with mathematical precision, it must

12   prove them with reasonable certainty.   Plaintiff is not

13   entitled to damages that are remote or speculative.

14            The patent laws specifically provide the damages

15   for infringement may not be less than a reasonable royalty.

16            A reasonable royalty is the amount of royalty

17   payment that a patentholder and the alleged infringer would

18   have agreed to in a hypothetical negotiation taking place

19   at a time immediately prior to when the infringement first

20   began.

21            In considering this hypothetical negotiation, you

22   should focus on what the expectations of the patentholder

23   and the alleged infringer would have been had they entered

24   into an agreement at that time and had they acted

25   reasonably in their negotiations.
                                                                 27



 1              In determining this, you must assume that both

 2   parties believed the '106 patent was valid and infringed

 3   and both parties were willing to enter into an agreement.

 4              The reasonable royalty that you determine must be

 5   a royalty that would have resulted from the hypothetical

 6   negotiation and not simply a royalty that either party

 7   would have preferred.

 8              In this case, the Plaintiff seeks a reasonable

 9   royalty.    A reasonable royalty may be in the form of a lump

10   sum where the patent owner receives a single, upfront

11   payment as a royalty payment.    You must be careful to

12   ensure that the award is no more or no less than the value

13   of the patented invention.

14              The patent law does not allow you to use the value

15   of an entire product or a service or the value of the

16   entire market to determine damages unless you find that the

17   Plaintiff has proven that the patented feature of the

18   product drives consumer demand for the entire product or

19   service.

20              Evidence of things that happened after

21   infringement first began can be considered in evaluating

22   the reasonable royalty, but only to the extent that the

23   evidence aids in assessing what the royalty would have

24   resulted -- what royalty would have resulted from the

25   hypothetical negotiation.
                                                                 28



 1           In determining the reasonable royalty, you should

 2   consider all the facts known and available to the parties

 3   at the time infringement began.

 4           Some of the kinds of factors that you may consider

 5   in making your determination are:

 6           (1) the royalties received by the patentee for the

 7   licensing of the patent-in-suit, proving or tending to

 8   prove an established royalty;

 9           (2) the commercial relationship between the

10   licensor and licensee, such as, whether they are

11   competitors in the same territory in the same line of

12   business or whether they are inventor and promoter;

13           (3) the utility and advantages of the patent

14   property over the old modes or devices, if any, that have

15   been used for working out similar results;

16           (4) the established profitability of the product

17   made under the patent, its commercial success, and its

18   current popularity;

19           (5) the nature of the patented invention, the

20   character of the commercial embodiment of it as owned and

21   produced by the licensor, and the benefits to those who

22   have used the invention;

23           (6) the extent to which the infringer has made use

24   of the invention and any evidence probative of the value of

25   that use;
                                                                 29



 1           (7) the portion of the realizable profit that

 2   should be credited to the invention as distinguished from

 3   non-patented elements, the manufacturing process, business

 4   risks, or significant features or improvements added by the

 5   infringer.

 6           Now, members of the jury, no one of these factors

 7   is dispositive, and you can and you should consider all the

 8   evidence that's been presented to you in this case on each

 9   of these factors.

10           You may also consider other factors which, in your

11   mind, would have increased or decreased the royalty the

12   infringer would have been willing to pay and the

13   patentholder would have been willing to accept acting as

14   normally prudent business people as a part of this

15   hypothetical negotiation.

16           The law requires that any damages awarded to the

17   Plaintiff correspond to the value of the alleged invention,

18   not to the value of features of Defendant's accused

19   products that are not covered by the '106 patent.     This is

20   particularly true where, as here, the accused product has

21   multiple features and multiple components.

22           Should you find any amount of damages to be due as

23   compensation for infringement, then you should only award

24   those damages which occurred from and after but not before

25   January the 10th, 2012.
                                                                    30



 1            Now, with these instructions, members of the jury,

 2   we're now ready to hear closing arguments from the

 3   attorneys in this case.

 4            Mr. Maddox, Plaintiff may now present its first

 5   closing argument to the jury.

 6            MR. MADDOX:     Thank you, Your Honor.

 7            THE COURT:    You may proceed when you're ready.

 8            MR. MADDOX:     Ready, Your Honor.

 9            Good morning.     I would like to begin by thanking

10   you on behalf of Danne Buchanan, PPS Data, for NetDeposit,

11   and from me and the trial team for your time and your

12   attention and the work we saw you putting in every day in

13   your books and paying attention.

14            You were thrown into this patent world, which must

15   have seemed strange.     You were very devout.    You were given

16   special meanings for words when they appeared in a patent

17   that may be different than they appear in the outside

18   world.   And then for the last three days, you listened to

19   hours of testimony about check processing, not the most

20   interesting topic in the world.

21            So thank you for hanging in there through all of

22   that.

23            This is my last chance to speak with you.      And by

24   now, you know well that what matters is the evidence you

25   saw and heard and not what the lawyers say.
                                                                    31



 1              So I'm not going to speechify at you, but I'm

 2   going to review with you some of the evidence that we think

 3   is going to be important and useful in your deliberation

 4   process.

 5              In our case, you heard from four witnesses.     There

 6   were some smaller witnesses, but four main witnesses.

 7              And the first one you heard from was Mr. Danne

 8   Buchanan.    He was the inventor.   He's the one who came up

 9   with a way to unchain banks from paper checks and planes,

10   trains, and automobiles, and MICR reader/sorters and that

11   sort of thing.

12              He figured out the architecture that allowed banks

13   to do everything they needed to do, subject to all the

14   regulations and business requirements.     Everything they did

15   with paper checks, but to do it with electronic data and

16   images, and to do it all faster, cheaper, and safer.

17              From the evidence you heard, you can see that his

18   was the first such system.    He was the pioneer.   Others had

19   been experimenting with images, like Mr. Garrett, and

20   scanners and different parts of the process, but

21   Mr. Buchanan was the first one to pull it all together and

22   make it work in the real world for banks.

23              From the very first step of the bank -- of the

24   check being deposited at a remote site, to the very last

25   step of the check image and check data being presented to
                                                                    32



 1   the Federal Reserve Bank or the maker bank to get paid, and

 2   to make everything in between meet the bank's requirements

 3   for accounting and operations, as well as regulatory

 4   requirements.

 5              Now, that was a big deal, not because some lawyer

 6   is standing here and saying it was a big deal and not even

 7   because Mr. Buchanan stood here and said it was a big deal.

 8              You know this is a big deal because Jack Henry's

 9   internal documents that we showed you during the trial say

10   so.   Indeed, it was a big deal even years after the

11   invention in 2000.

12              You may recall the testimony of Mr. Moland, who

13   had a blog he published for the company, and testified that

14   RDC, remote deposit capture, was regarded as revolutionary

15   in 2005.    That's even five years later.   Mr. Buchanan was

16   way ahead of his time.

17              You also heard the corporate representative for

18   Jack Henry, Mr. Phillips, testified that in the mid-2000s,

19   well after the invention, Jack Henry's customers came to

20   Jack Henry and said, you need to get into this -- this RDC

21   field, it is going to be a big deal.    2005 it was still

22   going to be a big deal.

23              Mr. Buchanan was before his time.

24              Then you met Mr. Jeff Johnson, and he's the

25   president of PPS Data today, and he worked with
                                                                     33



 1   Mr. Buchanan.   And he told you a bit about NetDeposit's

 2   growth and establishment as the technological leader in the

 3   2000s, and he took you through NetDeposit's successful

 4   settlements with other players in the field for compromised

 5   royalties.

 6           And then we got you into the patent itself with

 7   Dr. Michael Shamos.   And Dr. Shamos is the only expert

 8   witness in this case who is not only an expert in computers

 9   but an expert in the application of computers to e-commerce

10   and electric payment options.

11           For nearly 20 years he has taught a course

12   specifically in electronic payment solutions at Carnegie

13   Mellon University and at the University of Hong Kong.      He

14   founded and built the e-commerce department at his

15   university.

16           Now, this is in contrast with Dr. Michalson

17   because Dr. Michalson has no experience or expertise in the

18   application of computers to check processing, electronic

19   payments, e-commerce, or e-banking.   His expertise is a

20   pure computer science expertise, sort of like Mr. Boyd's

21   expertise was a computer -- well, sort of like Mr. --

22   Mr. Boyd testified about code, but when it came to the real

23   world of banking like when a check clears, he was kind of

24   clueless.

25           So the first thing that Dr. Shamos did was he took
                                                                  34



 1   you through the Jack Henry products that we say infringe

 2   the product -- infringe the patent.

 3            And here they are.    You've heard them many times.

 4   I will not recite them for you again.    But these are the

 5   six products.   And when we talk in the trial and talk in

 6   closing, these are -- we call them the accused products.

 7   They're all RD -- all RDC products of Jack Henry.

 8            Then Dr. Shamos began at the beginning of Claim 1

 9   with exactly what it took to infringe.

10            May I have PTX -- thank you.

11            And he started you with this language here, and he

12   took you through a computer-readable medium having a

13   program code, and when it's executed, that program code,

14   when executed, capable of causing a machine to perform the

15   following method steps.

16            So that it's a -- a system run by a program code,

17   and the system itself has to be capable of doing these

18   steps.

19            You'll note that there's no code in our claim.      In

20   fact, there's no code -- and I mean that almost looked like

21   gibberish that Dr. Michalson talked about.    There's no code

22   anywhere in the patent.

23            There's functionality.    There's requirements.

24   There's system requirements.    There's system sequencing,

25   what -- whatever.   There's many things, but there's no
                                                                   35



 1   code.

 2           So what we're saying is it's not any particular

 3   kind of transaction that is the infringing thing here.

 4   What is infringing is that Jack Henry's EPS system is a

 5   computer system run by code that one -- when executed,

 6   does -- is capable of doing these things.

 7           It's Jack Henry's EPS system that infringes.     It

 8   is an infringing system.   And, as you heard the Judge say,

 9   any time you make, use, or sell an -- a patented invention,

10   that's infringement.

11           They used this system many, many times over.     They

12   use an infringing system many times over.

13           The evidence you heard about what this system was

14   capable when up and running, what it was programmed to be

15   capable of, was fairly extensive.

16           And Dr. Shamos took you through Jack Henry's

17   system, and he explained this was not his proof on the

18   elements, but this was his background that you had the

19   remote site, the central site, and then over there the

20   maker banks.   And the central site separate from the remote

21   site, et cetera.

22           And then Dr. Shamos got into the

23   element-by-element analysis of the claims.   For instance --

24   may I have PTX-2, Column 24?   Yes.

25           I'm going to talk mostly about two elements or
                                                                      36



 1   limitations that seem to be the center of the dispute most

 2   in trial.

 3              This first limitation I have here, we can call

 4   this the first transmitting limitation.     You heard a lot

 5   about transmissions, and there have to be two.     This is the

 6   first one.

 7              And you can see, it says:   The central system

 8   transmitting at least some of the deposit information of

 9   each different deposit transaction to the bank of first

10   deposit.

11              Now, Dr. Shamos took you through this, and he

12   showed you where in Jack Henry's own product manual, own

13   user manual, it says:     This is how you can transmit deposit

14   data to the bank of first deposit.

15              May I have PDX-189?

16              This, in fact, was a slide he showed you, but this

17   EPS financial institution reports -- you can see it.        It

18   says:     Several reports are available that allow financial

19   institution users to monitor transaction activity, review

20   intraday and historical information, et cetera.

21              And the next slide.

22              He showed you some more excerpts from the user

23   manual.     This was direct evidence of what the system is

24   capable of, according to Jack Henry itself.

25              But in addition to Dr. Shamos, each and every one
                                                                    37



 1   of Jack Henry's witnesses on cross-examination admitted

 2   that the EPS system was capable of transmitting such

 3   deposit information to the bank of first deposit.

 4            For instance, we had Mr. Boyd from Day 2.

 5            So the financial institution's EPS account is

 6   where the financial institution will see what checks have

 7   been processed by EPS, right?

 8            Yes.

 9            And, again, Mr. Boyd -- I beg your pardon.       28 of

10   14.   There we go.

11            Mr. Boyd, I asked in your deposition:      Can you

12   see -- you can read down a little bit.       It says:   So, yes.

13   In the EPS account, we have the record of when the

14   merchant, you know, deposited these transactions into the

15   EPS -- into the financial institution's EPS account.

16            We can go on to Mr. Moland, Day 2.

17            I beg your pardon.     That seems to be

18   Dr. Michalson.     May we have Mr. Moland?    Here we are.

19            And another thing a financial institution can do

20   through its offered EPS access portal is to receive various

21   reporting on its customers' check transactions, right?

22            Yes.

23            Even Dr. Michalson admitted this.

24            And you can see here in his testimony, I asked him

25   about this.     I said:   So what you're talking about is
                                                                         38



 1   deposit information for the bank of first deposit?          And I

 2   asked him:     Doesn't the EPS system have the capability, the

 3   way it's programmed, to transmit that deposit data back to

 4   the first -- bank of first deposit?

 5              And he said:    Well, no, not as part of the deposit

 6   process.     And then there was some objections, and

 7   eventually the Judge restated the question of:        It's a

 8   straightforward question.       Does the system have that

 9   capability?       You need to answer that question.

10              And he said:    Well, yeah, it is possible to get

11   information about deposits back from the system, yes.

12              And then I asked him:     And that information is

13   transmitted to the bank of first deposit, yes?

14              And he said:    It is.   It is sent in response to a

15   user request.

16              And I said:    Only in response to a user request?

17   Do you know?

18              And he said:    Well, I believe for some entities,

19   it can be sent on a periodic basis.

20              So the system is capable of that, as well?

21              Yes.

22              EPS.    Jack Henry's system was clearly capable of

23   transmitting deposit information to the bank of first

24   deposit, both through the portal and through the reports.

25              Frankly, how could it have been otherwise.
                                                                     39



 1   There's no way banks of first deposit would just send off

 2   millions of dollars of checks to Jack Henry and say, well,

 3   I hope you tell me about them some day.     Obviously, this

 4   is -- this is quite capable -- this is a capability of the

 5   system.

 6             Now, the second disputed limitation -- may I have

 7   PTX-2?

 8             It comes from the claim, and you can see it here.

 9   The central system -- system, transmitting electronic check

10   data and check image data directly or indirectly to the

11   maker bank or to the Federal Reserve.

12             This is the part of the process where the check

13   image and data gets basically presented for payment.      So,

14   frankly, of course, the system does that.

15             And, again, Dr. Shamos provided you with documents

16   and the testimony from Jack Henry's employees that

17   confirmed this.    And, again, every single Jack Henry

18   witness admitted on cross -- cross-examination that the EPS

19   system, as programmed, was capable of transmitting these

20   electronic check data and check image in what were called

21   Check 21 files.

22             And, in fact, there was talk about them being

23   called Fed files because they're going to the Fed.

24   Transmitting these Check 21 files to the Federal Reserve or

25   the maker banks.
                                                                     40



 1            May I have Mr. Boyd's testimony from Day 2?

 2            Question:   Mr. Boyd, for banking customers, the

 3   Check 21 file with an EPS computer environment may be sent

 4   to a paying bank to clear the check, right?

 5            That's correct.

 6            Okay.   That's the maker bank.

 7            And Mr. Boyd's next testimony:     One of the outputs

 8   is to the direct to Fed, which is the Federal Reserve Bank,

 9   right?

10            Mr. Boyd:   That's correct.

11            So Jack Henry's EPS system has the capability of

12   taking Check 21 files and sending them direct to Fed,

13   right?

14            For direct to merchants, yes.

15            May I have Mr. Moland's testimony?

16            Question:   One downstream process after EPS has

17   created the Check 21 files is to send the Check 21 files

18   to, for example, a Federal Reserve Bank?

19            Yes.

20            And Mr. Moland's testimony again:     Sure.   But do

21   you know that EPS can send it to, meaning the Check 21

22   transactions, to a Federal Reserve Bank?

23            Yes.

24            Even Dr. Michalson, I asked him:     The Check 21

25   file produced by the EPS system can only go to one place,
                                                                     41



 1   correct?

 2              Correct.

 3              And that can be the Federal Reserve Bank?

 4              It can be.

 5              It can be the maker bank?

 6              It can be one of a variety of different banks.

 7              So it can be the maker bank?

 8              Yes, if it knew what the maker bank was.

 9              And this is a system that is capable of sending

10   the check image and -- and data to either -- directly or

11   indirectly to a Federal Reserve Bank or a maker bank.

12              THE COURT:    You've used 17 minutes, counsel.

13              MR. MADDOX:    Thank you.

14              Finally, Dr. Shamos gave the evidence from Jack

15   Henry's own description of its EPS system about the -- the

16   repeated list of internal systems, the MICR reader, cash

17   deposit system, et cetera.      And he explained why and how.

18   And you may recall his slides.

19              The central system in his system was -- which is

20   the Kansas site, was separate from the bank of first

21   deposit's MICR system, accounting system, cash system,

22   float processing system.      They were all separate.   That was

23   the whole point of the invention, that they get bypassed

24   and not used.

25              You then heard from Dr. Keith Ugone, who I hope
                                                                     42



 1   you think did a good job explaining some of the factors

 2   His Honor just discussed with you.

 3            And I should point out that Dr. Ugone's testimony

 4   is not rebutted by any expert.      They could not find an

 5   expert to come here and say, no, Dr. Ugone got it wrong.

 6   It shouldn't be 1.4 billion transactions.      They couldn't

 7   find an expert to come here and say, no, Dr. Ugone got it

 8   wrong.   It shouldn't be a penny.

 9            And so they also couldn't find an expert to come

10   here and say, and so, Dr. Ugone got it wrong.      It should

11   not be $14 million.     There's no evidence to that.   We'll

12   hear attorney argument about it, but there's no evidence.

13            Now, finally, let's talk about the code -- the

14   source code.   This was a red herring from the beginning.

15            And you were finally going to get the payoff from

16   this long promised code thing from Dr. William Michalson.

17            And you may recall, he said:     Ah, I have the code

18   that shows it cannot infringe.      And he took you through a

19   bunch of snippets.

20            And he said:    Well, this code does this, and it

21   doesn't have anything to do with it.

22            But then he finally got to one, and he said:

23   Well, this code, MOVEit, it was called, can send the

24   Check 21 file either to a maker bank or to the Federal

25   Reserve, but not both.
                                                                   43



 1             And that's as well may be.   You wouldn't have

 2   checks sent to multiple places to get paid.    But that's not

 3   the same thing at all as saying the system was not capable

 4   of sending the Check 21 files to the Federal Reserve or to

 5   a maker bank.   It's not at all.

 6             What's really kind of happening here is Jack Henry

 7   knows its internal documents, and its own employees'

 8   testimony describes all the functionality in the patent.

 9             So they've been sort of trying to sell you this

10   notion that it's not enough that their system is capable of

11   performing the things in the patent.    Somehow PPS Data has

12   to go to the code and show you the code that makes it

13   happen.

14             But that's not what the patent claims.   The patent

15   claims a system that is capable of performing these

16   functions, period.

17             As you saw, the patent is not a code claim.      It's

18   not a programming product.   The system, any system, is

19   capable, if it's -- if a system is capable of doing

20   something, it's because there's been programming put into

21   it to do it.

22             You may recall my last question to Dr. Michalson

23   on cross-examination was whether he could tell me if the

24   Microsoft Word, word processing, was capable of performing

25   spell check.
                                                                 44



 1           And he said:     Yes, it is.

 2           And he did that without looking at the code,

 3   because he had direct evidence of the functionality.

 4   Either he had read the manual or he had used it.

 5           That's what Dr. Shamos has here, direct evidence

 6   of the functionality in Jack Henry's user manuals,

 7   documents, and the testimony of its own employees.

 8           Finally, one note, Dr. Michalson's

 9   non-infringement opinions about the other claims, 2 through

10   6 and 9, all come down to, well, if you don't infringe

11   Claim 1, therefore, you can't infringe the rest.     So if you

12   find infringement of Claim 1, there's no evidence of

13   non-infringement of the rest of them, and you should find

14   infringement on all of them.

15           We suggest that Dr. Shamos's testimony, especially

16   when corroborated by all the J -- the Jack Henry employee

17   testimony, makes it very much more than likely that there

18   was infringement in this case.

19           Thank you.

20           THE COURT:     Defendant may now present its closing

21   argument to the jury.

22           Mr. Heidrick, you may begin when you're ready.

23           MR. HEIDRICK:     Thank you, Your Honor.

24           Jay Heidrick on behalf of Defendant, Jack Henry.

25           I first want to begin thanking you, ladies of the
                                                                  45



 1   jury, for your time and your attention as well.     As

 2   Mr. Maddox said, you've heard a lot of different stuff this

 3   week about a lot of different things in a place that seems

 4   foreign to a lot of people who don't normally practice here

 5   like we do every day.

 6           I think, as attorneys, we probably take for

 7   granted that things that we're comfortable with and things

 8   that we do and that are just normal nomenclature to us are

 9   foreign to you, and so we take for granted things that we

10   maybe should take more time to explain or things that we

11   should offer you more explanation on and give you that

12   courtesy.

13           And I'm certain that's -- we failed at that this

14   week at times.   And despite that, you've been incredible in

15   your attention and your effort with this, and I really

16   thank you for that.

17           And I'd also like to thank Judge Gilstrap and his

18   staff, as well as opposing counsel, for making a trial go

19   really smoothly this week, as well.

20           There are two issues for you to remember here.

21   The first is that Jack Henry does not infringe the patent,

22   and second, is that the patent is invalid.   Those are the

23   two over -- overarching issues that you just have to

24   remember as you hear the evidence, as you do your

25   deliberations, as you hear me talk.   The patent is invalid,
                                                                   46



 1   Jack Henry does not infringe.

 2           I'd like to go back to Monday when I had the

 3   opportunity to meet you for the first time, and I gave you

 4   a preview of what this case was going to entail, and that's

 5   the first thing I told you, is that we do it differently.

 6   We don't do what -- what PPS Data's patent says.

 7           And I also told you how PPS Data is moving its

 8   fence, how it's breaking its deal with the Patent Office

 9   and trying to cover Jack Henry's products; that the Patent

10   Office gave it a very narrow, delineated, and then scope of

11   the invention, and it's trying to expand that.

12           And we've seen that during this trial.     And we

13   just heard from Mr. Maddox who said -- showed you Claim 1

14   of the claim that says computer-readable program code, and

15   two breaths later said this isn't about code.    The claim

16   says code in it.   The Judge's instructions said code.      This

17   case is all about code.

18           Let's look at Mr. Buchanan, the first witness PPS

19   Data called.   And what did he tell you?

20           He testified that his invention changed the

21   industry.   He talked about how it allowed customers to

22   deposit checks remotely rather than having to come into the

23   bank and how it revolutionized everything.   He talked about

24   the fraud monitoring and how it prevented fraud on checks.

25           But you remember when I asked him a very simple
                                                                    47



 1   question, where does the term remote site appear in the

 2   claims of the patent?     The Judge just instructed you the

 3   claims of the invention.        Not the figures, not the

 4   descriptions.     The claims.

 5              And I asked him, where does the term remote site

 6   appear in your -- in your claim?        And he kind of hemmed and

 7   hawed and said, well, I can show you where it's at in the

 8   figures.     And I said, no, where is it at in the claims?     He

 9   couldn't show you because it's not there.

10              And then I asked him, can you tell me where the

11   term fraud monitoring is and he kind of hemmed and hawed

12   again.     He said that, you know, he wasn't really familiar

13   with the patent claims.     He actually said he'd have to talk

14   to his patent lawyer or something like that.

15              He claims to have invented this revolutionary

16   technology, but he doesn't know what's in his own claims,

17   what's in his own invention, the legal scope of his

18   invention.

19              And as you know just by reading plain English, the

20   terms remote and fraud monitoring that Mr. Buchanan talked

21   about don't appear anywhere in the claims.        The claims are

22   the true legal fence line.

23              NetDeposit may have come up with a great idea, a

24   great business idea, but that business idea that it tried

25   to develop is not what is legally protected by the patent.
                                                                    48



 1   They're trying to expand what's in their claim.     They're

 2   breaking their deal with the government to try and cover a

 3   business idea that's just simply not there.

 4             Another thing I told you about on Monday is that

 5   PPS Data would not be able to carry its burden of proof to

 6   show infringement because Jack Henry doesn't infringe.        It

 7   does it differently.

 8             I want to show you the Judge's instructions that

 9   he just read, and you'll have a packet of these.

10             Can I have the ELMO, please?

11             This is the first thing that's important.   The

12   highlighted version.   If the accused product omits even a

13   single requirement of the claim, then you must find that

14   the accused product does not infringe that claim.

15             That's what I told you on Monday.   One difference

16   is all it takes.

17             Mr. Maddox talked about "capable of" and said this

18   is not a source code claim.   This -- the code doesn't

19   matter.   The Judge's instructions tell you otherwise.

20             In the context of this term, "capable of" means

21   the accused products must have program code present that

22   satisfies the limitations.

23             Once you read these instructions and apply them to

24   the facts of the case, your decision is really easy.     Why?

25   Because the instructions say that PPS Data must prove that
                                                                    49



 1   the accused products have actual program code in them that

 2   satisfy every limitation of the claim.

 3              Remember, it's the claim limitations that

 4   determine infringement.     PPS Data has zero proof of any

 5   program code that is present in the accused

 6   instrumentalities, much less code that satisfies every

 7   limitation.

 8              Conversely, Dr. Michalson showed you and explained

 9   to you not only that Jack Henry doesn't infringe but how it

10   can't infringe.

11              PPS Data can't show you the necessary evidence.

12   Game over.     The code wins.

13              But let's talk a little bit about what PPS Data

14   did try to show you.     And I was -- as I was thinking about

15   this last night of how to relay this to you, the thing that

16   kept popping into my mind was a few weeks ago I took my

17   seven-year-old son to see Spiderman, the new Spiderman

18   movie.

19              At the end of the movie, Spiderman defeats the

20   villain.     And he goes back to New York, and he's swinging

21   through Times Square with Mary Jane.     And, all of a sudden,

22   they see this video in Times Square of Spiderman being the

23   villain, of doing something wrong.

24              And everyone is looking up.   And, Spiderman, why

25   would you do this?     And what had happened was, there was
                                                                    50



 1   another villain who had been recording Spiderman the entire

 2   time and had spliced out different things and taken

 3   snippets of little things and strung them all together and

 4   was able to create a video that made it look like Spiderman

 5   was doing something wrong.

 6           And I went back after I thought of that, and I

 7   looked at Dr. Shamos's presentation from Tuesday, all these

 8   manuals that they say exist.     And I looked at his citations

 9   from the sections where he tried to explain how Jack

10   Henry's products infringe.

11           And you may have noticed this, too.     But

12   Dr. Shamos relied on user manuals, 10 different manuals

13   that he pieced together for his infringement analysis.        He

14   didn't show you a single manual and take you through it.

15           He took a little bit from here, a little bit from

16   there, threw in some deposition quotes, into this big

17   mixing bowl.     Voila, "capable of."

18           I promise you that if someone was recording me

19   this entire week, you could take pieces of what I said

20   throughout the entire week and you could create a recording

21   that says -- that makes it sound like I'm saying Jack Henry

22   infringes.     I would never say that, you know that, and I

23   didn't say that.

24           But if you get enough small pieces of stuff from

25   everywhere, you can create any picture you want.      But that
                                                                     51



 1   picture isn't always the truth.

 2              I told you on the first day, too, the claim

 3   requires two transmissions, one to the bank of first

 4   deposit.     And PPS Data used this piecemeal approach to

 5   argue that a reporting function that may never leave Jack

 6   Henry and is sent to a customer is a transmission to the

 7   bank of first deposit.

 8              But they never tied anything up with that.    They

 9   didn't show you that the reporting is part of the deposit

10   transactions.

11              As the Judge said, the preamble is limiting in

12   this case.     The preamble talks about deposit processing.

13   They didn't show you how this reporting function is part of

14   the deposit processing process.     They didn't show you how

15   the reporting is done and how a bank goes about to get --

16   get it by the claim.

17              These -- the reports that they're relying on are

18   only created after the deposit processing is done.       You

19   know why?     Because there's nothing to report until the

20   process is completed.     You cannot create the report until

21   the deposit is done.     They didn't tell you that.

22              And let's take this in -- one of the things

23   Judge Gilstrap read to you in his instructions is common

24   sense, and that is something that probably too much gets

25   lost a lot of times in cases.
                                                                    52



 1             And let's take their argument to this legal -- or

 2   to its logical conclusion.     Let's use common sense.

 3             This is from Dr. Shamos's presentation, Kevin

 4   Moland.   It talks about, if a customer wanted to access

 5   check information of any transactions with that bank, it

 6   could, right?

 7             Answer, I believe that's true.   I don't know

 8   that -- yes, yes, it can.

 9             So under this scenario, deposit process is

10   completed, it's done.     There is this reporting function

11   that sits out there.

12             Six months later a customer wants to log in

13   through the portal, wants to pull up, did the check I sent

14   to my nephew clear last?     I can't recall when that was.

15   Looks at it, downloads it, maybe even prints it.     According

16   to them, looking at it six months later is part of that

17   deposit process.

18             That's not common sense.   And even what Mr. Maddox

19   just showed you with the slides before, if you read the

20   language in there, it talks about the financial

21   institution's user can -- can look up -- the user can pull

22   these down, the user can get these reports.     That's the

23   user using that, not the bank.     Not at least what he just

24   showed you.     It's nothing more than the box score after the

25   game is over.
                                                                     53



 1              Now, let's contrast that with Jack Henry's case.

 2   We showed you one manual.     That was representative of all

 3   the products.    We started, and you remember, there was

 4   probably -- there was like a log-in screen, and Mr. Wietjes

 5   asked Dr. Michalson, is this the source code?

 6              He said, no, this is what you see. It's the HTML

 7   representation of it.

 8              And so we went there and we showed you how a user

 9   would log in, where she would put her user name and

10   password in.

11              And then we stopped, and it got kind of jumbled

12   because we were going back and forth.       We said Step 1,

13   here's where you log in.     Step 2, here's the source code

14   that shows that.    Here's the next step in the -- in the

15   process.    Here's the source code.     Here's the next step.

16   Here's the source code.     And we went through all of that

17   with one manual.

18              Dr. Michalson showed you how the Check 21 file

19   goes to one location, one transmission.       Why didn't

20   Dr. Shamos just look at the source code?       That's exactly

21   what the claim says.    Program code.     And we made it

22   available to him.    But he testified that he didn't need it.

23              If you recall his testimony, one of the first

24   things he talked about was how massive the written file was

25   in this case and how he had to scour over all of the --
                                                                     54



 1   through the manuals and paper that Jack Henry produced and

 2   PPS Data even scoured the Internet making print-offs that

 3   he had to review all those things.

 4              And when he was asked by PPS Data's counsel as to

 5   why he didn't just look at the source code, he said, I

 6   didn't need to.     I had all the stuff in the manuals that I

 7   needed.     I didn't need to go back and look at things.

 8   Okay.     Well, let's use a little more common sense here.

 9              So rather than just spending a few hours on a

10   claim that talks about program code to go -- rather than

11   just spend a few hours to go look at the code, Dr. Shamos

12   spent days, weeks, however long, scouring through all these

13   manuals to find snippets of what he could use.      He chose to

14   spend that time, instead of just seeing what the code says.

15              Why is that?   Why go through all that work to

16   review those things when you could have just looked at the

17   code?     Because he didn't want to.   He knew if he went and

18   looked at the code and said -- and he didn't like what it

19   said, there was no getting around that.

20              But he knew that if he could take the manuals and

21   perform the Spiderman analysis, take a little bit from

22   here, little bit from there, throw in some depos, throw it

23   in the mixing bowl, throw it all together, and say, look,

24   "capable of," he knew he couldn't get out of it if he

25   looked at the code.
                                                                      55



 1              It took Dr. Shamos three hours and 122 slides to

 2   spell out his infringement theory, and he still couldn't

 3   show it.

 4              It took Jack Henry's expert, Dr. Michalson, 25

 5   minutes, one manual, and four -- four to five citations to

 6   the source code to explain to you why Jack Henry can't

 7   infringe.

 8              And when PPS Data examined him about the source

 9   code, it wasn't about the content of the code.       It wasn't

10   about his analysis of the code.     They just asked him why he

11   didn't review all of the code.     It was over a million lines

12   of code here.    They knew they couldn't challenge the

13   content of the code.    That's why they didn't go after it.

14              The jury instructions say that PPS Data must show

15   you that the accused instrumentalities have program code

16   present that satisfy the claim limitations.

17              Like I told you on Monday, the code always wins.

18   PPS Data has no code.     Jack Henry has the code.    Jack Henry

19   wins.

20              PPS Data also has not shown you a single

21   infringing transaction.

22              Would you -- the next slide.

23              You may recall this.   This is the hypothetical

24   where I took Dr. Shamos through the on-us items, and this

25   is where I said:    We both bank at First State Bank, and I
                                                                   56



 1   write you a check and you use Jack Henry's systems to

 2   deposit at First State Bank.    And the check goes to First

 3   State Bank, and it goes out of my account and into his.

 4   And there's only one bank that's used.

 5           Let's go to the next slide, please.

 6           And after I took Dr. Shamos through this analysis,

 7   I asked him if this type of on-us transaction would meet

 8   the limitations of Claim 1.    And he said:   It would not

 9   meet the limitations of Claim 1 because it's an on-us

10   transaction.

11           Well, I wanted to make sure this wasn't a

12   hypothetical situation, that this wasn't something that we

13   were just dealing with in a vacuum.

14           And I said:     Does Jack Henry process transactions

15   like this?

16           He said:   I would assume they do.

17           Then we talked a little bit about the Fed and

18   why -- why would someone for an on-us transaction send

19   something to the Fed.

20           And he said:     They wouldn't.

21           And I said:     Can you name a single Jack Henry bank

22   client that instructs Jack Henry to send the file to the

23   Fed as opposed to send it back to us for on-us items?

24           And he said:     No, I can't.

25           So he admits that on-us items don't meet the
                                                                       57



 1   limitations of Claim 1.     He admits Jack -- those

 2   transactions are processed by Jack Henry.

 3              We also talked about the bank or non-bank -- the

 4   direct merchant clients, which you also saw in Mr. Boyd's

 5   testimony.     I talked about that with Dr. Shamos.     And we

 6   went through and we talked about the merchant customers and

 7   how those don't have contracts directly with Jack Henry.

 8              And he admitted he didn't do a separate analysis

 9   for those.     He didn't do the basic work required.

10              We took element-by-element, and we talked about

11   whether or not there would be a bank of first deposit.           And

12   he said -- he admitted that if there is no bank of first

13   deposit, then Claim 1 cannot be met because there is no

14   transmission to the bank of first deposit.

15              You may recall on Monday, too, that I said it

16   would be interesting to see if PPS Data can show you a

17   single transaction, a single transaction flow that went

18   through that checked every box, or if Jack Henry could show

19   even a single customer that checked every box.        They were

20   sitting in the courtroom with all of us.      They heard that.

21              And what did we see?   We saw pieced together

22   manuals.     We saw snippets of testimony.   I would think that

23   if Jack Henry's system was capable of infringing, as they

24   say, and there are 1.4 billion transactions at issue, as

25   they say, that they could have shown you one that checks
                                                                   58



 1   every box.

 2            We did.   We showed you how the on-us items don't

 3   infringe.    How is it that Jack Henry was able to do that

 4   but PPS Data wasn't?    It's easy.   The code -- the code

 5   wins, Jack Henry doesn't infringe.

 6            Also on Monday, I talked to you a little bit about

 7   the terms that we used in this case and making sure that we

 8   keep bank of first deposit correct because there are a lot

 9   of foreign terms in this case and making sure that we're

10   using the terms of the patent and not in terms of how those

11   are used in every day business.

12            Again, they were here the entire time.     They heard

13   me say it.    And what did we hear from PPS Data?   Did you

14   hear the delineations about how a particular bank term is

15   used in a particular transaction or how it's used to

16   delineate anything other than an overarching 50,000-foot

17   level?

18            But my concerns were real.    Here's an example of

19   what happened on Tuesday.

20            On the left is Dr. Shamos's testimony.     There was

21   some testimony that was read into the -- into the record.

22   And one of them was from Ms. Malini Boddu.     She's a

23   programmer with Jack Henry.    And Dr. Shamos relied on this

24   during his direct testimony.    And in Malini's -- or in

25   Ms. Boddu's testimony, she talked about how there is a file
                                                                    59



 1   that is sent to the bank.

 2             And then in the direct testimony, Dr. Shamos was

 3   asked:    And the reference to the bank there, what is that

 4   referencing?

 5             And he said:   Oh, the maker bank.

 6             I said -- and we went on on cross-examination, if

 7   you look at that on the right, I asked him where he got

 8   that.    How could he testify that that was the maker bank

 9   versus what was read?

10             At the very end, I asked him:    So this very well

11   could be the bank client that we just talked about, as

12   well, couldn't it?

13             I suppose it could.

14             This is just another one of many examples of PPS

15   Data grabbing for any piece it can put together, another

16   example of it trying to move its fence.

17             Let's talk a little bit about the separate from

18   the bank of first deposit that was at issue yesterday.       And

19   you may recall this took up the bulk of Dr. Michalson's

20   testimony or his cross-examination, at least, yesterday.

21             And according to Claim 1, the central system has

22   to be separate from the enumerated systems for a bank of

23   first deposit.

24             And Dr. Michalson opined that Jack Henry works on

25   behalf of the bank of first deposit.      It works for the bank
                                                                     60



 1   of first deposit.   Therefore, the systems that are at

 2   Jack Henry are not separate from those systems for a bank

 3   of first deposit.

 4           "For" is not a construed claim term in this case.

 5   And Judge Gilstrap instructed you that you should apply the

 6   ordinary and plain meaning as seen by one of a person of

 7   ordinary skill in the art.

 8           The word "for" is not the word "of."     For example,

 9   I would much rather make a meal for a friend than I would

10   make a meal of a friend.     "For" and "of" are different.

11           This is just another reason why Jack Henry does

12   not infringe.

13           I want to look at the damages issue now.        We'll

14   talk a little bit about that and talk about

15   Judge Gilstrap's instructions to you on that angle.

16           And here's the first instruction.

17           May I have the ELMO, please?     Thank you.

18           The first thing is that the -- PPS Data is not

19   required to prove its damages with mathematical precision.

20   It must prove them with reasonable certainty.     The

21   Plaintiff is not entitled to damages that are remote or

22   speculative.

23           And that's important because when we read the

24   next -- I'm trying to get them both on the same page for

25   you here.
                                                                     61



 1              This is important on the remote and speculative,

 2   because the law requires that any damages awarded to

 3   Plaintiff correspond to the value of the alleged invention,

 4   not to the value of features of Defendant's accused

 5   products that are not covered by the '106 patent.

 6              This is particularly true where, as here, the

 7   accused product has multiple features and multiple

 8   components.

 9              THE COURT:     You have five minutes remaining,

10   counsel.

11              MR. HEIDRICK:     Thank you, Your Honor.

12              As the instruction says, you can't award damages

13   that are speculative.       We talked earlier that Dr. Shamos

14   admits that at least some of the transactions don't

15   infringe Claim 1.       Therefore, if they don't infringe

16   Claim 1, they can't infringe the dependent claims.

17              So we asked Dr. Shamos --

18              If we could switch back, please.      Thank you.

19              -- which actual transactions did he say infringe?

20              He said:     Well, it's capable of.

21              And I said:     Which transactions are claiming

22   actually infringe here -- out of the 1.4 billion, which

23   ones?

24              And he said:     I didn't do a damage report.

25              And I said:     Can you tell the ladies and gentlemen
                                                                       62



 1   of the jury -- I messed that up -- how many transactions

 2   are processed in the infringing manner, which you just

 3   testified to about earlier?

 4           So his pieced together infringement claim, how

 5   many transactions actually infringe?

 6           Same answer:     No.

 7           So since he's not a damages guy, we waited for

 8   their damages guy.

 9           And we asked him:      So you haven't done any

10   analysis of your own about transactions that infringe in

11   this situation or if any do; is that correct?

12           And he said:     I would agree with you.   I'm not the

13   technical person.

14           We asked the technical person.      He said:     It's a

15   damages issue.     We asked the damages guy.   He said:    It's a

16   technical issue.

17           What does that mean?      It means they haven't shown

18   any transactions that infringe.      They haven't shown proof

19   of any damages.     And they also haven't done it because they

20   haven't shown infringement.

21           I want to talk briefly about the invalidity of the

22   '106 patent.     And as Judge Gilstrap said, this is our

23   burden, and we accept it.      And it's our burden by clear and

24   convincing evidence.

25           And it means you have to look at the claim
                                                                     63



 1   elements alone and in ordered combination.      If you look at

 2   the individual limitations of every claim, you'll see that

 3   it's just general computer components functioning in their

 4   ordinary operating ways, things that they've been doing

 5   forever.

 6              No one claims they invented the computer.      Ron

 7   Titus admitted they did not invent transmission methods.

 8   Everything in this patent existed as of April 2000.

 9              So then we looked at the combination.    We put them

10   all together.    And we say:   Was this invented?   Was this

11   routine and conventional?

12              No.

13              The issue of separate from, you can take a check

14   processing system that existed at a bank as of April 2000,

15   all the same components, same processes, same software,

16   everything, move it across the street, and it's separate

17   from.   That's their inventive concept.

18              Talk -- you heard a little bit about the comparing

19   elements.    Jerry Garrett testified as to SuperImage, how

20   that was routine and conventional.     And 30 banks.      He

21   talked about the -- the functions that it performed, how it

22   performed -- it was in supermarkets.      How remote --

23   accessing remote information was not new.      Sending check

24   images was not new.

25              Ron Titus testified yesterday, you -- if you have
                                                                     64



 1   information, you can send it wherever you want.

 2           I want to talk real briefly about the verdict form

 3   here.

 4           How is my time, Your Honor?

 5           THE COURT:     You have two minutes, more or less.

 6           MR. HEIDRICK:     Thank you.

 7           Here's the verdict form.

 8           Did PPS Data prove by a preponderance of the

 9   evidence that Jack Henry directly infringed any claim of --

10   any asserted claim of the '106 patent?

11           The answer here is no.

12           Did Jack Henry prove by clear and convincing

13   evidence that the patent is invalid?

14           The answer to every claim here is yes.       Jack Henry

15   didn't infringe.     The patent is invalid.

16           PPS Data told you Jack Henry infringed.       Jack

17   Henry showed you it didn't.

18           As I told you on Monday, this case is very

19   personal to Jack Henry and to me.      For two years, we've

20   litigated this case, waiting for this day to come before

21   you and get the justice we've been seeking.

22           I'm done.     I have nothing more to give.    No more

23   arguments I can make.     Nothing more I can do.   I'm giving

24   it to you now.     And I trust in you when you review the

25   evidence, when you apply the Judge's instructions, that you
                                                                      65



 1   will come to the correct result and find that Jack Henry

 2   does not infringe, that the patent is invalid.

 3             It has truly been an honor to try this case before

 4   you this week.     On behalf of myself, our trial team, and

 5   most importantly, Jack Henry, thank you.

 6             THE COURT:    All right.    Plaintiff may now present

 7   its final closing arguments.

 8             Mr. Maddox, you have six minutes and 15 seconds

 9   remaining.

10             MR. MADDOX:    Thank you, Judge.

11             THE COURT:    I'll warn you at two minutes

12   remaining?

13             MR. MADDOX:    That'd be lovely.    Thank you.

14             THE COURT:    You may proceed.

15             MR. MADDOX:    Okay.    So a few things.   The

16   fundamental problem with what you just heard is, where is

17   the code?     Where is code?

18             It is undisputed.      No one has ever disagreed that

19   the only way a computer system does something or can do

20   something is if the computer programmer tells it to.

21             Your iPhone or your phone does a whole bunch of

22   things.     That's because there's code in it telling it to do

23   something.     In fact, in his opening, Mr. Heidrick talked

24   about how the code controls the computer.       Right.     The code

25   controls the program.
                                                                 66



 1             And then when you see the program and it does

 2   these functions, it's because the code is telling it to.

 3   No one has said otherwise.    No one would ever say otherwise

 4   because computers and software don't have their own free

 5   will.

 6             Let's look at the Judge's instructions here,

 7   similar to what Mr. Heidrick put up there.

 8             And as I indicated just a half-hour ago, the

 9   patent is written in such a way that it's not transactions.

10   It's not things done and the nature of the transactions.

11   It's the use of the infringing system.

12             And Judge Gilstrap instructed you, in fact,

13   depending on the claims, an accused device -- the system --

14   may be found to infringe if it is reasonably capable of

15   satisfying the claim limitations, even though it may also

16   be capable of non-infringing modes of operation.

17             So even if you mistake Mr. Heidrick's

18   hypotheticals of what if there's no bank of first deposit

19   at all or what if it's on-us or -- or what if the customer

20   wants us to send it to Finland -- I mean, it doesn't

21   matter.   They -- their system is infringing, and they used

22   it over and over and over and over.

23             We are not claiming transmissions -- transactions.

24   We are claiming the system.

25             With respect to invalidity, you heard an attorney
                                                                      67



 1   tell you it was routine, conventional, and well-known.       You

 2   didn't hear Dr. Michalson say that.     You didn't hear

 3   Dr. Michalson say any combination of the claim limitations

 4   were routine, conventional, or well-known.

 5            Don't mistake what attorneys say for actual

 6   evidence from competent experts, even -- it's not a

 7   he said/she said.   Dr. Michalson didn't say it at all.      He

 8   dared not because it's so obviously not true.

 9            But the point is, the evidence in the record,

10   there is none.   The only evidence that came in was

11   Mr. Garrett, who, frankly, a very credible witness.       Nice

12   man.   And he was one of those people who was experimenting

13   with bits and pieces of the process, but you heard that his

14   system still used a MICR reader to do its thing.

15            And you also heard the images didn't go to the

16   Fed, they went other places, too -- for storage and

17   research and other things.

18            And you also heard -- like I said, a very nice

19   man, but he had approximately 30 banks -- he had two banks

20   in 1995 -- not really clear in 2000.     But even if he had 30

21   banks in 2000, and as he said, there were about eight to

22   10,000 banks in the United States, that comes to about .3

23   percent of the market.     .3 percent of the banks out there

24   does not make something routine, ordinary, and conventional

25   in the banking industry.
                                                                     68



 1              There's really no question to us that you cannot

 2   have clear and convincing evidence without expert testimony

 3   saying this is the combination and here is why it's

 4   routine.

 5              THE COURT:    Two minutes remaining.

 6              MR. MADDOX:    You don't have any of that, nor based

 7   on Mr. Garrett.

 8              In the end -- oh, I beg your pardon.    May I have

 9   PTX-288?

10              Here is the exhibit where -- where Dr. Ugone got

11   his transaction data.      And you will see Check 21, there's

12   no breakdown of Check 21.      So even if it mattered what the

13   transactions were, they didn't give us the information to

14   distinguish them.

15              But you'll note that they used the EPS system for

16   ACH transactions and other transactions.      Even though they

17   used our infringing system, we only asked for damages on

18   the Check 21 transactions.      We were being conservative.

19              Finally, in the end, do think back to the opening,

20   do think back to what we told you we thought the evidence

21   would show, and think about whether the evidence did show

22   that.   And also recall the extent to which basically the

23   response was indignation and counter accusation.

24              We've all in life dealt with someone, whom when

25   you confronted them with it, gets very indignant and very
                                                                      69



 1   accusatory and starts talking a mile an hour.       This is

 2   Jack Henry's defense.    There really is none.     Its

 3   employees, its testimony, its user manuals, and common

 4   sense left you no other choice.

 5           Thank you.

 6           THE COURT:     Members of the jury, I'd like to now

 7   give you a few final instructions before you begin your

 8   deliberations.

 9           You must perform your duty as jurors without bias

10   or prejudice as to any party.     The law does not permit you

11   to be controlled by sympathy, prejudice, or public opinion.

12           All parties expect that you will carefully and

13   impartially consider all the evidence, follow the law as I

14   have given it to you, and reach a just verdict regardless

15   of the consequences.

16           Answer each question in the verdict form from the

17   facts as you find them to be in this case, following the

18   instructions that the Court has given you.       As I've said,

19   do not decide who you think should win and then answer the

20   questions accordingly.

21           I remind you, your answers and your verdict must

22   be unanimous.

23           You should consider and decide this case as a

24   dispute between persons of equal standing in the community,

25   of equal worth, and holding the same or similar stations in
                                                                    70



 1   life.

 2              This is true in patent cases between corporations,

 3   partnerships, individuals.    A patent owner is entitled to

 4   protect its rights under the laws of the United States.

 5   This includes bringing a suit in a United States District

 6   Court for money damages for infringement.

 7              The law recognizes no distinction among types of

 8   parties.    All corporations, partnerships, organizations,

 9   and individuals stand equal before the law, regardless of

10   their size, regardless of who owns them, and all such

11   entities are to be treated as equals.

12              Now, when you retire to the jury room to

13   deliberate on your verdict, you will each, as I've told

14   you, have a copy of these final jury instructions to take

15   with you.

16              If during your deliberations you desire to review

17   any of the exhibits which the Court has admitted into

18   evidence and which you've seen during the trial, then you

19   should advise me by a written note delivered to the Court

20   Security Officer, and I will then send that exhibit or

21   those exhibits to you.

22              Once you retire, you should first select your

23   foreperson and then conduct your deliberations.       If you

24   recess during your deliberations, follow all the

25   instructions that the Court has given you about your
                                                                     71



 1   conduct throughout the trial.

 2           After you have reached a unanimous verdict, your

 3   foreperson is then to fill in the verdict form with the

 4   answers that reflect your unanimous decisions.      Sign the

 5   verdict form, date it, and then advise the Court Security

 6   Officer you have reached a verdict.

 7           Do not reveal your answers until such time as

 8   you're discharged, unless otherwise directed by me, and you

 9   must never disclose to anyone, not even to me, your

10   numerical division on any question.

11           Any notes that you've taken over the course of the

12   trial are aids to your memory only.   If your memory should

13   differ from your notes, then you should rely on your memory

14   and not your notes.   The notes are not evidence.

15           A juror who has not taken notes should rely on her

16   own independent recollection of the evidence and should not

17   be unduly influenced by the notes of other jurors.      Notes

18   are not entitled to any greater weight than the

19   recollection and -- or impression of each juror who took

20   them about the testimony and the evidence.

21           If during your deliberations you want to

22   communicate with me at any time, you should give a message

23   or a question written by the jury foreperson to the Court

24   Security Officer who will then bring it to me.      I will then

25   respond as promptly as possible either by writing or by
                                                                 72



 1   having you brought back into the courtroom where I can

 2   address you orally.

 3           I will always first disclose to the attorneys in

 4   the case your question and my response before I answer any

 5   question.

 6           After you've reached a verdict and I've discharged

 7   you as jurors, I want you to understand you're not required

 8   to talk with anyone about your service in this case unless

 9   the Court orders otherwise.

10           By the same token, at that point, when you've

11   returned a verdict and I have accepted it and I have

12   discharged you as jurors, then you are completely free to

13   talk about the case with anyone that you choose to talk

14   about the case with.   The choice will be up to you and you

15   alone at that point in time.

16           I'm now going to hand one clean copy of the

17   verdict form and eight copies of these final instructions

18   to the jury to the Court Security Officer to deliver to you

19   in the verdict -- or, excuse me, to deliver to you in the

20   jury room.

21           Members of the jury, you may now retire to the

22   jury room to deliberate.   We await your verdict.

23           COURT SECURITY OFFICER:   All rise.

24           (Jury out.)

25           COURT SECURITY OFFICER:   Be seated, please.
                                                                    73



 1           THE COURT:     Counsel, while the jury deliberates,

 2   you are welcome to wait here in the courtroom or elsewhere

 3   in the courthouse.     You are also free to wait at any

 4   offsite location.

 5           In the event you're going to be outside of the

 6   building, you should make sure that my staff has a good,

 7   working cell phone number where we can call you in the

 8   event we receive a note or at the time we receive a return

 9   of the verdict.

10           With that and awaiting either a note from the jury

11   or a return of their verdict, the Court stands in recess.

12           COURT SECURITY OFFICER:       All rise.

13           (Recess.)

14           (Jury out.)

15           COURT SECURITY OFFICER:       All rise.

16           THE COURT:     Be seated, please.

17           Counsel, we've received a note from the jury.     And

18   I thought I brought two copies out here so that each side

19   could have a copy.

20           Let's go make a copy of that, please.

21           COURTROOM DEPUTY:     Okay.

22           THE COURT:     I'll have a copy in just a minute for

23   each side to see and look at.     In the meantime, I'll read

24   the note to you.     I'll also indicate for the record that

25   I've marked this note in the upper right-hand corner with
                                                                   74



 1   a 1 and a circle to identify it as the first note from the

 2   jury in regard to this trial.

 3              This note reads as follows:     Could we get the

 4   following items for the jury?

 5              1.    KP-1 [sic] spreadsheet.

 6              2.    Large drawing stand.

 7              3.    Robert Ledbetter deposition.

 8              4.    Jack Henry flowchart.

 9              Thank you, comma, Mary Troboy.

10              So it appears Ms. Troboy, who was Juror No. 4, is

11   the foreperson.

12              Now, if lead counsel for both parties will

13   approach, I have a copy of the actual note for you each to

14   look at.

15              MR. SON:     Thank you.

16              THE COURT:     My intention is to send this easel in

17   the courtroom with the markers to them that will address

18   Item No. 2.

19              I'd like you all to consult with each other and

20   see if you can agree on what the KP-1 [sic] spreadsheet is.

21   I believe it must be an exhibit used during the trial.

22              The Jack -- the Robert Ledbetter deposition,

23   obviously, I cannot send to them, and I have a response

24   prepared.       In a moment I'll go over it with you.

25              And the Jack Henry flowchart I am assuming is a
                                                                 75



 1   demonstrative, and if it is, obviously I can't send a

 2   demonstrative to the jury.

 3           Let me go off the record and let counsel consult

 4   with each other briefly as to both what the KP-1 [sic]

 5   spreadsheet is and confirming that the Jack Henry flowchart

 6   addresses a demonstrative that was used.

 7           We're off the record.

 8           (Off the record discussion.)

 9           THE COURT:    Let's go back on the record.

10           While we've been off the record, I have conferred

11   with counsel with regard to the jury's note and the request

12   set forth therein.    It is my understanding that responding

13   to the jury's note, both parties are agreeable that the

14   requests for the KPI spreadsheet in the jury's note relates

15   to Exhibit PTX-288.    And with the agreement of both

16   parties, I intend to send that exhibit back in response to

17   the jury's Note No. 1.

18           I think everyone is in agreement that the large

19   easel in the courtroom will be sent back to the jury with

20   the markers and the tray below it in response to their

21   request for a large drawing stand.

22           My -- my proposed response to the jury with regard

23   to the Robert Ledbetter deposition, indicating I cannot

24   send the jury deposition testimony and they have to rely on

25   the memory -- their memory of all the testimony during the
                                                                 76



 1   trial, including testimony presented by deposition, appears

 2   to be agreeable to the parties.

 3            And with regard to the fourth request identified

 4   in the jury's note as Jack Henry flowchart, the parties

 5   appear to be in agreement that that's represented by PT --

 6   Exhibit PTX-288, which is a spreadsheet of 10 distinct

 7   tabs, and while off the record, all 10 tabs have been

 8   printed, and a printed copy of PTX-288, as I intend to send

 9   it back to the jury, has been given to both sides, and they

10   seem satisfied that that is the entirety of the spreadsheet

11   and corresponds with the jury's request.

12            Consequently, I will read for the record the

13   written response I intend to send to the jury, and then

14   I'll ask both sides to offer a comment about whether they

15   have any objections or agree to this written response.

16            My intended response to the jury in response to

17   Jury Note No. 1 is as follows:

18            Members of the jury, in response to your Jury Note

19   No. 1, please find the following:

20            One, the KPI spreadsheet, which you requested,

21   appears to be PTX-288, which I've printed and am sending to

22   you.   If this is not what you requested, please let me know

23   by a second separate note.   If this is what you wanted,

24   then no follow-up note to me is necessary, and I will

25   assume this exhibit addresses your request.
                                                                     77



 1            Two, I am sending you a large easel with markers

 2   for your use as you requested.

 3            Three, you also asked for, quote, the Robert

 4   Ledbetter deposition, close quote.     I cannot send this to

 5   you.   You will have to rely on your memory of witness

 6   testimony presented at trial, both from live witnesses in

 7   open court and from deposition witnesses presented to you

 8   as part of the trial.

 9            Four, as to the, quote, Jack Henry flowchart,

10   close quote, I am sending you Exhibit PTX-43.      If this is

11   not what you requested, please let me know by a second

12   separate note.     If this is what you wanted, then no

13   follow-up note to me is necessary, and I will assume this

14   exhibit addresses your request.

15            Coupled with that, I will send the jury PTX-43 and

16   the printed version of PTX-288 and direct the Court

17   Security Officer to deliver the easel from the courtroom

18   and the accompanying markers to the jury.

19            Does that response -- let me ask on the record for

20   a response from the parties as Court's intended response to

21   Jury Note No. 1.     Does Plaintiff have -- have any objection

22   to this response, both in written form and together with

23   what will accompany it -- accompany it going to the jury?

24            MR. SON:     Plaintiff does not object.

25            THE COURT:     Does Defendant have any objection?
                                                                       78



 1              MR. HEIDRICK:     No, Your Honor.

 2              THE COURT:    All right.   Then I'll hand the note --

 3   the actual note from the jury, which I've marked No. 1, to

 4   the courtroom deputy.      I'll hand the written response to

 5   the jury with PTX-43 and PTX-288 to the Court Security

 6   Officer.    I'll direct him to deliver that to the jury.         And

 7   I'll direct him to deliver the easel and markers in the

 8   courtroom to the jury.

 9              With that, counsel, awaiting either another note

10   from the jury or a verdict, we stand in recess.

11              COURT SECURITY OFFICER:     All rise.

12              (Recess.)

13              (Jury out.)

14              COURT SECURITY OFFICER:     All rise.

15              THE COURT:    Be seated, please.

16              Counsel, we've got a second note from the jury.

17              As a matter of fact, we've got some artwork from

18   the jury.

19              I will read you what's on the note.      I'll hand it

20   then to the courtroom deputy, and I'll grant leave to

21   Mr. Son and Mr. Heidrick to approach and look at it.

22              I'm going to mark it in the upper right-hand

23   corner with a 2 for identification purposes.

24              This note says:     Please send the diagram showing

25   Jack Henry check processing flowchart.         Thank you, Mary
                                                                       79



 1   Troboy.

 2             I'll hand this to Ms. Lockhart.

 3             Counsel, if you want to come look at it, it looks

 4   like to me it relates to a demonstrative that was probably

 5   used during the trial.

 6             MR. HEIDRICK:     Demonstrative.

 7             MR. SON:     Demonstrative.

 8             THE COURT:     So while you're here, let me hand you

 9   a proposed response that I'm going to send to the jury.

10             This response would say:        Members of the jury, in

11   response to your Jury Note No. 2, this drawing which you

12   requested was a demonstrative used with one or more

13   witnesses during the trial.      As I explained in my final

14   jury instructions to you, demonstratives are not evidence,

15   but the testimony given by a witness who uses a

16   demonstrative is evidence.      Accordingly, you should -- you

17   will have to rely on your memory of any testimony given by

18   any witnesses while using or addressing this particular

19   demonstrative.

20             Any objection from either Plaintiff or Defendant

21   about me sending that response back to the jury?

22             MR. SON:     No objection from the Plaintiff.

23             MR. HEIDRICK:     No objection, Your Honor.

24             THE COURT:     All right.     I'm signing an original

25   copy of that response.      I'll hand it to the Court Security
                                                                   80



 1   Officer and direct that he deliver it to the jury.

 2            I will also hand a duplicate original signed, to

 3   the courtroom deputy for inclusion in the papers of this

 4   cause.

 5            Pending another note or the return of a verdict,

 6   we stand in recess.

 7            COURT SECURITY OFFICER:    All rise.

 8            (Recess.)

 9            (Jury out.)

10            COURT SECURITY OFFICER:        All rise.

11            THE COURT:    Be seated, please.

12            All right.    Counsel, I've received the following

13   note from the jury:

14            We have a unanimous verdict.

15            It's signed Mary Troboy, who is apparently the

16   foreperson of the jury.

17            I'll hand the original note to the courtroom

18   deputy, and I'll direct the Court Security Officer to bring

19   in the jury.

20            COURT SECURITY OFFICER:    All rise.

21            (Jury in.)

22            THE COURT:    Members of the jury, please be seated.

23            Ms. Troboy, I understand that you're the

24   foreperson of the jury; is that correct?

25            THE FOREPERSON:    Yes, sir.
                                                                  81



 1           THE COURT:     Has the jury reached a verdict?

 2           THE FOREPERSON:     Yes, Your Honor.

 3           THE COURT:     Would you please hand the completed

 4   and signed verdict form to the Court Security Officer who

 5   will bring it to me?

 6           Members of the jury, ladies and gentlemen, I'm

 7   going to announce the verdict at this time into the record.

 8   I'd like each member of the jury to listen very carefully,

 9   because after I've announced the verdict publicly, I'm

10   going to ask each of you if this is your verdict so that we

11   can confirm on the record that it is, in fact, the

12   unanimous verdict of all eight members of the jury.

13           Turning to the verdict form, wherein on Page 3 is

14   located Question 1.

15           Did PPS Data prove by a preponderance of the

16   evidence that Jack Henry directly infringed any of the

17   asserted claims of the '106 patent?

18           The answer of the jury is:     No.

19           Turning to Question 2 in the verdict form.

20           Did Jack Henry prove by clear and convincing

21   evidence that from the perspective of a person of ordinary

22   skill in the art, the asserted claims of the '106 patent

23   only include activities that were well-understood, routine,

24   and conventional as of April the 28th, 2000?

25           Thereunder all seven asserted claims are listed,
                                                                 82



 1   the jury's answer is the same for all seven asserted

 2   claims, and the jury's answer for each claim is:   Yes.

 3           Question 3, pursuant to the Court's instructions

 4   in the verdict form, is not answered and is left blank.

 5           The last page of the verdict form is dated with

 6   today's date, September the 12th, 2019, and is signed by

 7   Mary Troboy as foreperson of the jury.

 8           Members of the jury, let me poll you and make sure

 9   on the record that this is the unanimous verdict of all

10   eight members of the jury.

11           If this is your verdict, as I have read it, would

12   you please stand?

13           (Jury polled.)

14           THE COURT:   Please be seated.

15           Let the record reflect that all eight members of

16   the jury immediately rose and stood in response to the

17   Court's question to poll the jury, and the Court finds that

18   this is the unanimous verdict of all eight members of the

19   jury.

20           The Court accepts the verdict, and I'll deliver

21   the original verdict form to the courtroom deputy at this

22   time.

23           Members of the jury, this now completes the trial

24   in this case.   From the very beginning, I've instructed you

25   repeatedly about not discussing the case with anyone and
                                                                 83



 1   not discussing it among yourselves until you retired to

 2   deliberate.

 3             I'm releasing you from those obligations now, and

 4   I'm releasing you from all the obligations you have as

 5   jurors in this case.   I'm discharging you from that

 6   position.

 7             Now, I know that the lawyers in the case would be

 8   interested in hearing from you if you're interested in

 9   talking to them.   Here's how that works in this court, and

10   it's been this way here for -- ever since I started

11   practicing law in East Texas, and that's been over 35 years

12   ago.

13             If you want to discuss your service in the case

14   with anyone, including any of the members of either trial

15   team, you're certainly free to do that.   But you will have

16   to initiate the discussion.   They cannot come up to you and

17   initiate a discussion with you about your service as

18   jurors.

19             But if you'd like to talk with them, I'm

20   confident, even though it's hot, they will probably be

21   standing outside on the front sidewalk when you leave the

22   courthouse, so you'll have the opportunity to walk by them.

23   And if you are interested, stop and talk with them.

24             They will not initiate a conversation with you.

25   And if you're not interested in talking to them, then you
                                                                   84



 1   simply walk right by, don't stop, don't start a

 2   conversation.     It's your decision, and your decision only.

 3           Also, members of the jury, I'm going to ask -- I'm

 4   going to ask Mr. Son and Mr. Heidrick to give me a cell

 5   phone number, and I will give you those cell phone numbers

 6   in the jury room in a minute.     And if either of you want to

 7   call either of them and talk about your service in the

 8   case, tomorrow, next week, next month, whenever it's

 9   convenient for you, you'll have their number, and you can

10   call them.    They will not have your numbers.   They will not

11   call you.

12           The -- the bottom line is you have to initiate a

13   discussion.     You can talk to anybody you want to about your

14   service in this case.     You don't have to talk to anybody

15   about your service in this case.     It's your decision and

16   your decision only.

17           Also, ladies, I want you to understand how much

18   the Court appreciates your service in this case.     Even

19   though this is Thursday and we didn't have to go through

20   Friday, it's been a significant burden on each of you and a

21   sacrifice to serve as jurors in this case, and that

22   sacrifice is not lost on any of us.

23           And we are all aware as members of the third

24   branch of government, the judiciary, that we would be

25   unable to discharge our constitutional mandate without
                                                                  85



 1   citizens like you being willing to make the sacrifice

 2   you've made in this case.

 3             Some of you have driven, from where I can see,

 4   that you live 30, 40 miles, maybe more, each way each day.

 5   You've been here promptly.     You've done everything the

 6   Court's asked you to do, and I cannot thank you enough for

 7   your service in this case.

 8             As a matter of fact, I have a favor to ask of you,

 9   and I do this in every case.     But my favor is I'd like you

10   to take a few minutes and meet me in the jury room and let

11   me come into the jury room.     I'd like to shake each one of

12   your hands.    I'd like to look you in your eye and tell you

13   personally how much I appreciate your service in this case.

14             I promise I won't keep you.   I promise it will be

15   short.    But if you would afford me that privilege, I would

16   consider it a privilege and an honor to thank you

17   personally for your service.

18             You're not obligated to do that, but I promise if

19   you will allow me that honor, it will be very short.

20             Members of the jury, that completes the trial of

21   this case.    You are discharged from your responsibility as

22   jurors.

23             The Court accepts the jury's verdict, and the

24   Court stands in recess.

25             I'll meet you in the jury room.
                                                                  86



 1              COURT SECURITY OFFICER:    All rise.

 2              (Jury out.)

 3              THE COURT:    As I said, counsel, that completes the

 4   trial of this case.      You are excused.

 5              (Court adjourned.)

 6

 7                            CERTIFICATION

 8

 9

10              I HEREBY CERTIFY that the foregoing is a true and

11   correct transcript from the stenographic notes of the

12   proceedings in the above-entitled matter to the best of my

13   ability.

14

15

16    /S/ Shelly Holmes                          9/12/19
     SHELLY HOLMES, CSR, TCRR                    Date
17   OFFICIAL REPORTER
     State of Texas No.: 7804
18   Expiration Date: 12/31/20

19

20

21

22

23

24

25
